IN THE SUPREl\/[E COURT OF THE STATE OF DELAWARE

ANTONIO FELICIANO, §
§ No. 344, 201 6
Defendant Below, §
Appellant, § Court Below_Superior Court of the
§ State of Delaware
v. §
§ Cr. ID No. 1307015825
STATE OF DELAWARE, §
§
Plaintiff BeloW, §
Appellee. §

Submitted: December 2, 2016
Decided: March 3, 2017

Before HOLLAND, VALIHURA, and VAUGHN, Justices.
0 R D E R

This 3rd day of March 2017, upon consideration of the parties’ briefs and the
record on appeal, it appears to the Court that:

(1) The appellant, Antonio Feliciano, filed this appeal from the Superior
Court’s order of June 24, 2016, denying his first motion for postconviction relief
under Superior Court Criminal Rule 61. We conclude there is no merit to the appeal
and affirm the Superior Court’s judgment.

(2) On April 25, 2014, at the end of a two-day bench trial, the Superior
Court convicted Feliciano of Burglary in the Second Degree and Thefc. On
November 6, 2014, the Superior Court granted the State’s amended motion to

declare Feliciano a habitual offender and sentenced Feliciano to a total of eight non-

suspended years of Level V incarceration On direct appeal, this Court affirmed
Feliciano’s convictionsl

(3) On September 21, 2015, Feliciano filed a timely motion for
postconviction relief. Feliciano alleged that his trial counsel had been ineffective
because counsel (1) did not file a motion to suppress; (2) did not effectively cross-
examine the victim; (3) did not subpoena an eyewitness; and (4) was “deliberately
indifferen ” to Feliciano’s mental state at trial and to his known history of mental
illness.

(4) Feliciano’s postconviction motion was referred to the Trial Judge who
presided over the bench trial. At the direction of the Trial Judge, Feliciano’s trial
counsel filed an affidavit responding to the allegations of ineffective assistance of
counsel, and counsel for the State filed a response to the postconviction motion.
Once those submissions were filed, the Trial Judge conducted a hearing on the
postconviction motion. Also, after the hearing, the Trial Judge ordered that
Feliciano undergo a competency evaluation “to provide insight as to [Feliciano’s]
competency to stand trial and his state of mind during the offense.” The psychiatric

evaluation was submitted on May 25, 2016,

 

1 Feliciano v. smre, 2015 wL 3766442 (Del. June 12, 2015).
2

(5) By order dated June 24, 2016, the Superior Court denied Feliciano’s
motion for postconviction relief. This appeal followed.

(6) On appeal, Feliciano argues that his trial counsel was ineffective for
failing to subpoena a witness. Feliciano does not argue his other allegations of
ineffective assistance of counsel. Those allegations are deemed to be waived on
appeal.2

(7) Having carefully considered the parties’ briefs and the Superior Court
record, we conclude that the Superior Court’s judgment should be affirmed on the
basis of the court’s order of June 24, 2016.3 In a thorough and thoughtful decision,
the Superior Court analyzed Feliciano’s claims and explained why they were without
merit. On appeal, the record reveals no indication that Feliciano’s trial counsel was
deficient or that any alleged error on the part of trial counsel affected the outcome
of Feliciano’s trial.

NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the
Superior Court is AFFIRMED.

BY THE COURT:

/”LW632 A.2d 1150, 1152 (Del. 1993).
3 A copy of the Superior Court’s decision is attached to this Order as Exhibit A.
3

 

.`

   

EFIled: Ju| 01 201612:04P\ ;f
' Flling lD 59220874 < ’ `

Case Number 344,2016
IN THE SUPER|OR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, ) §
) ill
v. ) lD No. 1307015825 ‘:F_
) 11
ANTONIO FELICIANO. ) _
> §
Defendant. ) _';_
O_RDB

This 24th day of June, 2016, having considered Defendant’s Motion for
Postconviction Relief, the AFfidavit of Trial Counsel, the State’s Response, a

hearing on the matter, a psychiatric evaluation, and a full, thorough, and careful de
novo review of the record, Det`endant’s Motion is DENIED.
lt appears that:

l. On September 21, 20l5, Antonio Feliciano (the “Defendant") filed

this Motion for Postconviction Relief.

2. The chronology of the case is set forth as follows:

On April 25. 2014, after a one day bench trial, the Supen'or Court
found the appellant, Antonio Feliciano, guilty of Burglary in the Second
Degree and Theli under $1,500 as a lesser included offense of Theft over
$1,500. Aher granting thc State`s amended motion to declare Feliciano a
habitual under ll Del. ('. § 42l4(a). the Superior Court sentenced
Feliciano to eight years of Level V incarceration for Burglary in the
Second Degree and six months ol` Level V incarceration, suspended for six
months of Level ll probation, for Thett under $ l .500.'

 

' Feliciuno v. Slare. 2015 WL 3766442. at l“l (Del. .lune l2, 2015) ("Feliciano was also
sentenced for convictions arising from his guilty plea in Criminal lD. No. 1401004088").

1

EXHIBIT A

 

3. The facts of` the case are that on .luly l‘). 3013. Mignon Matthews
reported that her home had been burglarized. Ms. Matthews testified that a puppy,
a football, an air conditioner. a television, and a cheek had been stolen.

4. While the police were investigating her burglary. the police received a
report l`rom Del`endant alleging that Ms. Matthews had stolen his money. Ms.
Matthews and Del`endant lived in the same neighborhood and knew each other.
The police responded to Del`endant`s house and observed some of` Ms. Matthew`s
stolen property inside Del`endant’s house.

5. The police obtained a search warrant and recovered the missing
eheek. air conditioner. and f`ootball. Def`endant's fingerprint was found on the air
conditioner. Defendant was subsequently arrested

6. Defendant told the police that he had gone with others to Ms.
Matthews` house earlier in the day to confront her about money that he believed
she had taken f`rotn his house the prior evening after braiding his hair.

7. Del`endant said that he did not enter the residence lnstead, he called
out to her. there was no answer. and he saw that her door was open. Def`endant
explained that the others who were with him began to steal objects l`rom Ms.
Matthews' residence.

8. The arresting ol`ficer testified at trial and played l)el`endant`s

videotaped statement Ms. Matthews testified and acknowledged that she knew

 

 

Def`endant, had braided his hair, and thought that a person named l3ruce Cherry
had stolen her belongings

9. Trial Counsel challenged the value of the stolen items (particularly the
puppy). offered an alternative explanation for l)ef`endant‘s presence at Ms.
Matthew's residence (inquiriy into his missing money). and argued that Def`endant
goes to her house because he was a trusted friend who had helped her with her
home. mail, and children.

l0. Trial Counsel also called Defendant’s son to the witness stand.
Antonio Feliciano. Jr. testified that l)efendant, earlier that day, had talked with
Bruce Cherry and another person about his suspicion that Ms. Matthews had taken
his money. Def`endant went somewhere with Bruce Cherry and. about an hour
latcr, Def`endant returned alone and empty-handed. Ten minutes later, Bruce
Cherry drove to Defendant’s house, removed an air conditioner and a football from
the car. and put it in l)el`endant`s house. l)el`endant's son also testified that he did
not see any dog or a television in Mr. Cherry's car or the Def`endant`s house.

l l. The Court found Def`endant guilty ol` Burglary in the Second l)egree
and the lesser included offense of Misdemeanor 'l`hel`t.

12. ()n November (). 2014. the Court sentenced Def`endant. as an Habitual

Ol`l`ender. to 8 years at Level V (the mandatory minimum) (Burglary) and 6 months

at l.evel V suspended for six months at Level ll probation ('l`heft).

 

 

 

13. l)efendant appealed his conviction to the Delawarc Superior Court
which set forth the procedural history of`his claims:

On appeal, Feliciano’s trial counsel |iled a motion for leave to
withdraw. We granted the motion and the ()flicc of the l’ublie Def`entler
entered an appearance on behalf ol` Feliciano (°'(`ounscl"). Counsel then
filed a brief and a motion to withdraw under Supreme Court Rule 2()(c)
("Rulc 26(c)"). Counsel asserts tliat. based upon a complete and careful
examination of the record. there are no arguably appealable issucs.
Counsel informed l"eliciano of the provisions of Rulc 26(c) and provided
l-`eliciuno with a copy of the motion to withdraw and the accompanying
bne£

('ounsel also informed l-`eliciano of his right to identify any points he
wished this Court to consider on appeal. l"cliciano has not raised any
issues for this t‘ourt to considcr. l"cliciano informed Counsel that he
intends to pursue postconviction relicf`al`ter conclusion ol`this appeal. 'l`he
State has responded to the Rule 26(c) brief and moved to allirn\ the
Superior Court`s j udgmcnt.:

14. On June l.’Z. 2015, the Delawarc Supreme Court, finding that the
appeal lacked merit, affirmed Del`endant`s conviction.3

l5. Defendant`s instant Motion for Postconviction Relicl` asserts claims
of ineffective assistance of counsel. He argues that 'l`rial Counsel should have
stopped the trial due to Defendant`s mental state and challenged the evidencc.

l(). Specifically, Def`endant maintains that Trial Counsel was ineffective
because '|'rial Counsel had him waive a suppression hearing even though his
“conl`ession“ was coerced and “unwanted"; did not "capitalize" on the victim`s

"confession" that Def`endant was allowed to enter her home and hold her mail;

 

2 l"t'lit'ium) \'. Slult'. 2()l5 WL 37()6442 at *l (l)cl. .lunc 12. 2()15).

'l lr/.

 

 

 

 

failed to subpoena eye witnesses; and proceeded with the trial despite allegedly
being aware that l)efendant`s medicine "was affecting [hisl ability to think
correctly“ when he answered the Court`s questions.4

l7. ln support of his Motion, Def`endant proffers that because he did not
know his exact charges (he thought that they were burglary and conspiracy when.
instead, it was burglary and thefi) it is proof that he was so medicated that the case
should not have gone to trial that day. He says that he was taking “Sequell [sic],
Haldol1 and an antidepressant” for his “paranoid schizophrenia P.T.D.()."

18. ()n November 2, 2015. Trial Counsel filed an Af`fidavit responding to
Def`endant`s claims.

19. 'l`rial Counsel wrote that a suppression motion would have been
“fruitless" because the police searched Del`endant`s home pursuant to a search
warrant.5

20. Trial Counsel also wrote that the victim testified at trial and
acknowledged that Def`endant had been previously entrusted to hold her mail and
keep an eye on her house. Thus. in view of the fact that this information was made

known to the trier of`fact, Trial Counsel was not ineffective on this count.

 

4 Del`.`s Mot. for Postconviction Re|iefat 3-4 (Scpt. 2l. 2()l5).

-‘ An'. oriumcs Na\ulie. F.sq.. m 1 .

13

 

 

actually helped Defendant because 'l`rial Counsel was allowed to broadly cross .
examine Ms. Matthews and her testimony (that she is friends with Defendant and

blamed Mr. Cherry) aided the Defendant, The trial record reflects:

CR()SS-liXAMlN/\'l`l()N B\' MR. NA'l`ALlli:

O. Okay. llow long had you been braiding his hair'.’

A. l"or a \\hile.

Q. Okay. You had to have known him long enough -

A. Min-hmm.

O. - to trust him with your house'.’

A. Right.

Q. Okay. And did you trust him with your house?

A. Yes.

0. And you trusted him with your children‘.’

A. Yes.

Q. But you thought. no the day that your house was - where people
broke into your house and took your property. you suggested to the police
that Mr. l"clieiaiio might have done that'.’

A. No. l did tell the police that we had a conversation about

money. but l never accused him ot`doing anything.

Q. Okay. All right. l)o you have some idea now who took your .
property'.’

A. Yes.

Q. And who would that be`.’

A. Bruce C`lierry.

Q. l)o you know him'?

A. l - he lives around the developiiient. l have seen hiin.

MR. AXl-ll.R()l): Your lloiioi'. l`in going to object to this line of
questioning because it is speculation and hearsay.

MR. NA'l'Al.lF.: She knows Bruce (`herr_\. he lives in the
neighborhood We have established -

'l`Hli ('OUR`|`: 'l`hat question is -

MR. NA'l`Al.llli: l'm sori'y.

'l'lll£ C`OllRT: 'l`hat question is fine. But if you have additional
questions

MR. NA'|`Al.ll-l: l didn`t. frankly.

Tlll", (`OllR'l`: All right. Well then move on.

MR. NA'l`/\Llli: l honestly didn't. Shc's established that she
belies es it was Bruch Cherry and he lives in the neighborhood

BY MR. NA'l'A|.|F.:

Q. You liaven't seen Mr. Cherry recently, have you‘.’

A. No.

O. l)o you know where lie is by any chance`.’ .

14

 

. A. lle's injail for molesting a child.

Q. All right.

MR. AXF.LROD: Your Honor. if the last part of that answer could
be stricken as nonresponsive.

MR. NA'l'ALll:`.: l - it doesn`t matter to me.

'l`l ll:` COURT: Strike it.

MR. NA'l`Al.ll-): We're here for a bench trial. Your llonor.

BY MR. NA'l`/\Lll".:

Q. Since the day your property was stolen. have you had
conversations with the defendant. Mr. Feliciano‘?

A. ¥cs.

O. Okay. Are you friends again'.’

A. Yes.

Q. Okay. llc doesn`t need to have his hair braidcd. l guess, right
now'?

A. No.

Q. lt`s not long. llave you been in his house since that day in .luly.
last year?

A. Yes.

Q. And has he been in your house since that date?

A. Yes.

Q. Okay. Has he made efforts that you know about to recover your

. property, including your puppy'?

A. ch.

Q. All right.

MR. NA'['Al.ll€: No further questions. Your llonor.

'l`lilE COUR'l`: All right. Thank you.

Rl".DlRECT EXAMlNATl()N BY MR. AXf'll.ROD:

Q. When you spoke about that you believe Bruce Cherry took your
items. you testified that you didn`t see who took them: right'?

A. Yes.

Q. And you haven't recovered them; right'.’

A. No.

Q. So you don`i actually know one way or the other who took
theni. right. that`s your testimony'?

A. lle bragged about it.

Q. 'l`hat wasn't the questioii. You didn't actually know one way or
the other‘?

A. No. l wasn`t there.'"

 

. “’ Trial 'rr. ai ss-oo.

15

 

 

 

35. After the post-conviction motion hearing, based on Defendant’s
allegation of mental incompetency, the Court ordered that a competency
examination be performed.

36. On May 20, 2016 a psychiatrist issued a report and determined that
Defendant, although mentally ill, had been competent for trial.

37. Before considering the merits ofany claims asserted iri a motion for
postconviction relief, the Court must first determine if the motion is procedurally
barred under Superior Court Criininal Rule 61 .H

38. Defendant’s motion is timely, having been filed within one year
after his judgment of conviction became final, is not repetitive, and was not

previously adjudicated. There are no procedural bars to Defendant`s Motion.

 

" Supcrior Court Criminal Rulc 61 (i) provides. in pertinent part:
Bars to relief.
(l) 'l`ime limitation. A motion for postconviction relief may not be
filed more than one year after the judgment of conviction is final or, if it asserts a
retroactively applicable right that is newly recognized after the judgment of conviction is
final. more than one year after the right is first recognized by the Supreme Court of
Delawarc or by the United States Supreme Court.

(3) l’roccdural Defau|t. Any ground for relief that was not asserted
in the proceedings leading to tliejudgmcnt ofconvietion. as required by the rules
ofthis court. is thereafter barrcd. unless the movant shows

(A) (`ause for relief from the procedural default and
(B) Prejudice from violation of the movant's rights

(5) Bars inapplicable. 'l'he bars to relief in paragraphs ( l ). (2). and
(3). of this subdivision shall not apply to a claim that the court lacked jurisdiction
or to a claim that satisfies the pleading requirements of subparagraphs (2)(i) or (2)(ii) of
subdivision (d) ol`this rule.

16

 

 

. __.¢-\_-

 

39. However, in the instant case, an analysis of the law concerning
attorney performance leads to the conclusion that Defendant’s Trial Counsel did
not fall below normal standards.

40. In order for a defendant to establish ineffective assistance of counsel,
the defendant must do more than simply claim that his counsel was ineffective.
The defendant must show that counsel’s alleged “errors were so grievous that his
performance fell below an objective standard of reasonableness . . . [and] there is a
reasonable degree of probability that but for counsel’s unprofessional errors the
outcome of the proceedings would have been different.” 12

4 l. The law is clear that there is a strong presumption that counsel’s
representation is competent and falls within the “wide range” of reasonable
professional assistance.'3 Moreover, deference must be given to counsel’s
judgment in order to promote stability in the trial process."'

42. Fui'thermore, to overcome the strong presumption that counsel has acted
competently. the defendant must demonstrate that “counsel failed to act

reasonabl[y] considering all the circumstances" and that the allegedly unreasonable

 

n Slule v. Gulli.\'. 1995 WL 790961. at *4 (Del. Super Ct. Dec. 28. 1995') (citing Srri'ckland r.
Wrishim,rlrm. 466 U.S. 668, 687, 694 (1984)). See also Hurringluri v. Richler. 562 U.S. 86. 104
(2011): l’remo v. Mo¢)re. 562 U.S. 115. 121 (2011): Scoll i'. Sl¢ile. 7 A.3d 471. 475-76 (Del.
2010); Durr).s'.s' v. Slale. 494 A.2d 1265. 1268 (Del. 1985).

m Pri.'im) v. Mrmre. 562 U.S. at 121.

" ld. nc 125.

17

y - - 15 » \ - - .
performance prejudiced the defense. lhe isstie is not whether counsel deviated
from the best or most common practice but whether counsel`s representation was

inadequate under the ‘“prevailing professional norms.“"'

Thus, the essential
question is whether counsel made mistakes so crucial that counsel was not
functioning at the level guaranteed by the Sixth Amendment and deprived
Def`endant of`a fair trial."

43. ln order to show prejudice, Defendant must prove that. but for

counsel’s errors, the result would have been different.” '

fhe Court does not need
to be certain that counsel`s performance had no effect on the outcome.W However,
there must be a substantial probability that there would have been a different
result.20 The test calls for the defendant to “make specific and concrete allegations
of actual prejudice and substantiate them.“:‘

44. ln the instant case, Def`endant alleged that his Trial Counsel should

not have allowed the trial to take place because Def`endant took medication for his

 

'* ('ullt'n \'. l’inhal.vler. 563 U.S. 170. 189 (2(111) (intemiil quotation marks omitted) (quoting
.S'lrickluml \'. ll'u.\hi`ngnm. 466 U.S. at 688).

"‘1/¢”-,~1'»;;~»» \-. kiclm»r. 562 u.s. m i05.
" 1¢/. ar 104.

m ( 'iillen \'. l’in/i¢)l.i'ler. 563 U.S. at 189.
'" l l¢u'ring/¢m \'. Richlci'. 562 U.S. at 1 1 l.
1" l¢/. m i 12.

1' smu \-. .s'i¢m». 7 A._id 47i.47i» (i)ei. oct 2‘). 2010).

18

 

 

mental illness which rendered him unable to understand the proceedings or
participate iri his defense. Defendant also criticizes Trial Counsel’s preparation
because Trial Counsel allegedly did not challenge the State’s case, file a
suppression motion, highlight Defendant's relationship to the victim, or subpoena
witnesses. However, Defendant has failed to show that Trial Counsel was
ineffective.

45. The record reflects that Trial Counsel believed that Defendant (whom
he has known for more than 25 years) was capable of participating in his def`ense.
The record also shows that Trial Counsel had considered and rejected the efficacy
of a suppression motion, had discussions with Defendant about Trial strategy and
witness availability, and effectively cross-examined the victim resulting in the
Court convicting Defendant of misdemeanor theft instead of the indicted charge of
felony theft The Court does not find that Trial Counsel was ineffective.

46. Moreover, as to Defendant’s claim of incompetency, a post-trial
psychiatric examination found that Defendant had been competent during trial.
Although Defendant has a psychiatric diagnosis of schizophrenia, the psychiatrist
found that Defendant “possessed an intact understanding of the legal charges
against him. . . the plea available to him, the plea bargaining proven, the weight of

the evidence against him and the potential outcome of his case."22

 

23 Forensie Psyehiatrie F,valuation Report. May 6, 2016. p. 8.

19

 

47. Furthermore, the psychiatric evaluation also found, “to a measurable
degree of medical certainty, that the defendant would not qualify for a not guilty by
reason of insanity or a guilty but mentally ill finding” because Defendant`s actions
and description of events do not suggest that they were “substantially affected by a
mental illness at the time of the offense”.23

48. Additionally, the Couit had the benefit of assessing Defendant’s
awareness immediately prior to trial and during trial. The pretrial colloquy shows

that Defendant was lucid, logical, and able to participate in the trial proceedings:

Tl lE COURT: Arc we ready for trial?

MR. N/\'l`ALll-l: We are. Your llonor. '1`here are two preliminary
matters. l assume thc Court would like to address Mr. Fcliciano with
respect to his waiver of jury trial. And l would also like to alert the Court
to some - a matter that might effect lsic] his ability to go to trial at all.

When l was discussion his right to waivejury trial. he was having
diflieulty focusing on what 1 was saying. And 1 said, Antonio, are you on
your meds‘? He is. lle is diagnosed paranoid schizophrenicl That
diagnosis was rendered May 23. 2012 by the State`s own Chicf
Psychiatrist at thc Delawarc Psychiatric Center as a result of a court-
ordered evaluation. lie takes llaldol for - which is an antipsychotic
medication two times a day.

llis son is here with him today and acknowledged he took his meds
this moming. so l believe - and the son said this is what happens to him
when he takes those mcdications.

'l`l lh` COUR'l`: Well. he takes it everyday. you said?

MR. NATAl.lF.: That`s right. llc has to take it everyday: in fact.
he takes it twice a day and he also takes an antidepressant at night so he
can sleep.

l believe he will be able to respond to Your llonor`s question. At
least l hope he is. but l`m alerting the Court to the difficulty that l had
initially.

Now, when l finally determined that he was on his medication and
that this is the way he is whenever he‘s on his medication - and l certainly
don`t want him off his medication that's where we are. llc goes to

 

20

 

 

treatment everyday. Your llonor. at the VA hospital in lilscinere. that`s all
part ofthe regimen that was established iii 2012 by .ludge .lurden.

TllF. C()l lR'l`: All right. So. from what l'm hearing you suy. hc`s
on these medications and it looks tis though hc`s continue |sic] on these
medications. so it`s not as thouin this is a short term situation. And that
on another day he would be any better to understand what`s going on at
trial. so tliat`s the first thing.

So today is probably -

MR. AXl-Zl.R()l): As good a day as any. ljust wanted to alert the
Court to that.

'l`l lli (‘OUR'|': Now. having been made aware of his diagnosis and
the medications hc`s on. have you been able to have lucid conversations
with him today?

MR. NA'l`Al.lli: l believe l have. ¥our llonor. l believe he does
understand what hc`s doing. 1 explained the function of a jury versus a
bench trial. llc understands that.

l told him that he bad an absolute right to have a jury of 12 decide
his fate. l have suggested to him that he ought to waive that. which -
because it will make things a lot simpler and we can talk about things that
we can`t talk about iii front ofajury. And he understands hat.

l have known Mr. Feliciano. Your llonor. for 25 years.
()eciisionally. lie gets me to represent him and l try to do my bcst. And he
understands that.

'l"l-ll'~l (_'()UR'|`: Well. you bought |sicl up a poiiit. you have known
him for 25 years. how is his condition today in relation to 25 years you
have known him'.’

MR. NA'|'Al.lf~l: A lot has happened iri the interim including some
period in the service. Your llonor. lle's a disabled veteraii. so a lot has
happened to him. lle's not the same person l knew 25 years ago. that`s for
surc.

'l'l ll~`, C()llR`l`: Well. none oftis arc.

MR. AX|£|,R()D: No.

'l`l lli COllR'l': But in terms of-

MR. AXHl.Rt)D: lle`d like to be that guy again.

'l`lll~I (..`OUR'l`: But in terms of his mental state and in terms of his
ability to understand.

MR. AXl'il.ROI): 'lhc mental state. Your llonor. is as a result of
l"I`SD and a whole lot of other things.

'l`l ll-`. (`OUR`l`: l$ut how is it iii relation to what it used to be‘?

MR. NA'I`Al.ll'I: Well. l can still deal with Antonio. l believe. as 1
said. he understands what he`s doing today.

'l`l l|i (`()URT: Well. the point is you had a baseline for him before
and he hiis changed and he has now been diagnosed with problems. And
in view of the fact you ha\e known him in the past and you understood
what his baseline was iii terms of his mental capacity and now the way he
is today. do you feel he can still go forward with a triiil`.’

21

 

MR. NATALIE: 1 do.

Tl-lli COURT: Okay. ls there anything that the State wants to ask
or inquire about in relation to this issue about Mr. l~`eliciano`s mental
abilities today?

MR. NATAl.lE: Your llonor. l think perhaps some direct
questions to the defendant. just regarding his situational awareness and
that he wants to proceed under the circumstances

49. Based on Trial Counsel`s thoroughness which prompted the
Defendant’s colloquy with the Court, the Court was able to make a determination
that Defendant was able to understand the proceeding and go forward with trial:

l find that based on what Mr. Natalie has told me. your attorney.
and my conversation with you, Mr. l"eliciano. l find that you are aware of
what is going on today, you understand the process. you understand what
you`re facing. You are able to communicate with your attomey and that
you feel that you are prepared for trial and that we can go forward.

As to the waiver ofajury trial. giving up your right to a jury trial.
1 'm also satisfied that you understand the difference between a jury trial
and a nonjury trial. You have talked to your attorney about this. You
have talked to your attorney in terms of weighing the benefits and
disadvantages of cach. and that is your decision. alter talking to the
attorney and understanding the benefits and disadvantages of these that it’s
your decision to waive a jury trial. So there's a stipulation as to the waiver
of a jury trial and 1 will sign the stipulation.15

50. The record does not suggest that Defendant lacked the ability to
participate in his trial. The standard for competency is “whether [the defendant]
has sufficient present ability to consult with his lawyer with a reasonable degree of

rational understanding-and whether he has a rational as well as factual

 

34 'rriai 'i'r. ai i3-i 7.

35 1¢/. m 25.

22

 

 

1126

understanding of` the proceedings against him and whether he possess the ability

to “assist in preparing his def`ense.”27
51. Competency is a legal concept. not a medical coneept.z“ lt is a “f`act-
specific inquiry that takes into account the totality of` the circumstances and does
not necessarily turn upon the existence or nonexistence of` any one factor."29
Additionally. the trial judge makes the sole determination of competency for trial.30
52. Moreover, legal competency is not an exacting standard.Jl This Court

has held:

Duc process requires that the defendant be a|l`orded a f`air. not a
perfect trial. and that he be able to consult with his lawyer with a
reasonable. not a perfect degree ol` rational understanding 'l`he l`act that
defendant may suf`t`cr front some level ol` mental disturbance does not
mean he is incompetent in the legal sense. m

53. Furthcnnore:

Competency is. to some extent. a relative matter arrived at by
taking into account the average level ot` ability of` criminal det`endants. We

 

2" .S`lun.' t‘. ll'illium.wm. 2013 Wl. 268981. al *2 (Del. Super. Ct. Jan. 23. 2013). citing l)u.\'k_v \'.
1./')1iled.8‘lulu.v. 362 U.S. 402 (1960).

2" ld.. citing pmpa t-. .t/z.t-.-m”-i. 420 u.s. 162. 171 11075).
:" ll¢u')'i.v \'. .S'mle. 1996 W1.769482.at *7(Del.Super.Ct. Dec. lfl. 1996).

=" .S'ee also .S'lule v. .S'/n'el¢l.\~. 593 A.?.d ‘)8() (l)el. Super. Ct. 1990) (citing I)u.vk_t' \'. United .S'mlu.\'.
362 U.S. 40le Slute \'. l\’¢'e¢l. 2004 W1.2828043 (Del. Super. (`t. Apr. 21. 2004).

~“’ sane \-. 11'1///¢"".-¢»".2013 wt. most m *2.
~" sut- .s‘m/t' v. shit'/¢a-. 593 A.:d at 1012.

~" smw \-. 11;01".4299 N.W. 2d 538 (Ncb. 1980):

34 .S‘mle v. William.w)n. 2013 Wl. 268981 al *3 n. 8 (quoting State v. Shield.s'. 593 A.2d. at 1000 tt.

23.

24

 

understanding, said that his mood was stable enough to go to trial, that he
understood that the charges were felonies, and that he could be declared a habitual
offender and receive a life sentenee.” Additionally, Trial Counsel, who knew
Defendant for 25 years, believed that the Defendant understood everything.

56. The law is clear that if a defendant “Possesses the mental capacity to
appreciate his presence in relation to time, place and things, . . . grasps that he has
been charged with serious crimes, . . . knows that he can be sentenced to life if
convicted, . . . and is sufficiently coherent to provide his attorney with information
necessary or relevant to construct a defense”,3° then the defendant is competent to
stand trial.

57. Based on the totality of circumstances, Defendant was competent to
stand trial although impaired. Additionally, the Court does not find that Trial

Counsel provided ineffective assistance. Accordingly, Defendant’s Motion for

Postconviction Relief is DENIED.

lT lS SO ORDERED.

Diane Clarke Streett, Judge

 

35 ld. at 13 (citing ma Tr. at 17. is. 19. 20-21).

"’ stare v. shi¢»ld.t~. 1¢1. at 1013.

25

 

 

 

Original to Prothonotary

CCZ

Barzilai K. Axelrod, Esquire, Deputy Attorney General
James A. Natalie, Jr., Esquire

Antonio S. Feliciano. pro se

ISO

26

 

 

- -_..